DICKENSON, J.
The plea is upon the ground there was another action for divorce pending in another state between the same parties and for the same cause. The demurrer is upon the ground that this is not a bar.
So far as the plea in abatement is concerned it is not a bar. It is well settled in this State that jurisdictional questions may be raised as to foreign divorce proceedings (Mills vs. Mills, 119 Conn. 612), and to give judgment on the plea would be to deny this right. And see, Farley-Harvey Co. vs. Madden, 105 Conn. 679, 682.
The demurrer is sustained.